Case: 20-50249        Document: 00515520860             Page: 1      Date Filed: 08/10/2020




             United States Court of Appeals
                  for the Fifth Circuit                                United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 10, 2020
                                    No. 20-50249                         Lyle W. Cayce
                                  Summary Calendar                            Clerk


 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Arturo Coronado Angel-De Leon,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-961-1


 Before Higginbotham, Jones, and Costa, Circuit Judges.
 Per Curiam:*
         Arturo Coronado Angel-De Leon was convicted of illegal reentry, in
 violation of 8 U.S.C. § 1326, and sentenced above the advisory guidelines
 range to 24 months of imprisonment and a three-year term of supervised




         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-50249       Document: 00515520860           Page: 2   Date Filed: 08/10/2020




                                    No. 20-50249


 release. The Government moves for summary affirmance or, alternatively,
 for an extension of time to file its brief.
        The sole issue raised on appeal is whether it violates the Constitution
 to apply the enhanced sentencing range in § 1326(b) based on a prior
 conviction that was not alleged in the indictment or found by a jury beyond a
 reasonable doubt. Angel De-Leon concedes that the claim is foreclosed by
 Almendarez-Torres v. United States, 523 U.S. 224 (1998), however, and raises
 it only to preserve the issue for further review.
        Accordingly, the motion for summary affirmance is GRANTED, and
 the Government’s alternative motion for an extension of time is DENIED.
 The judgment of the district court is AFFIRMED.




                                          2